sentencing court's reliance on suspect evidence. We disagree. The same
                district court judge who sentenced appellant considered this claim and
                determined that her offhand remark that appellant might "be out in seven
                and a half or eight years," made after sentence was imposed, was a mere
                misstatement rather than suspect evidence. The record supports this
                determination, and we conclude that the district court did not err by
                denying this claim.
                            Second, appellant contends that the district court erred by
                denying his claim that counsel was ineffective for failing to present
                mitigating evidence regarding his mental health issues. The district court
                conducted an evidentiary hearing, wherein counsel testified that appellant
                never informed her he had mental health issues. The district court found
                that counsel's testimony was credible and concluded that counsel was not
                deficient. The district court also concluded that appellant was not
                prejudiced because the newly offered mitigation was equally as damaging
                as it was helpful and conflicted with counsel's strategic choice of
                presenting appellant as an addict who was successfully addressing his
                addiction. Moreover, the district court noted that it would not have
                sentenced appellant differently had counsel presented additional
                mitigation. We conclude that the district court did not err by denying this
                claim.
                            Third, appellant contends that the district court erred by
                denying his claim that counsel was ineffective for suggesting that he
                would not be adjudicated a habitual offender. Appellant also contends
                that the district court erred by denying his claim that his plea was invalid
                because of counsel's suggestion. The district court denied these claims
                because it found that appellant's testimony in this regard was not credible.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  Moreover, appellant acknowledged in his guilty plea agreement and
                  during the plea canvass that sentencing was up to the court and stated
                  that he had not been promised a particular sentence.       See Crawford v.
                  State, 117 Nev. 718, 722, 30 P.3d 1123, 1126 (2001) ("A thorough plea
                  canvass coupled with a detailed, consistent, written plea agreement
                  supports a finding that the defendant entered the plea voluntarily,
                  knowingly, and intelligently."). We conclude that the district court did not
                  err by denying this claim.
                              Fourth, appellant contends that the district court erred by
                  denying his claim that appellate counsel was ineffective for failing to
                  argue that the sentence was excessive and unreasonable. Appellant failed
                  to demonstrate that this argument had a reasonable probability of success
                  on appeal, and we therefore conclude that the district court did not err by
                  denying this claim. See Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                  1113-14 (1996).
                              Having considered appellant's contentions and concluded that
                  no relief is warranted, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                  Pickering                                   Saitta

                  cc:   Hon. Janet J. Berry, District Judge
                        Karla K. Butko
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk
SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A c4p3.